Citation Nr: 0103098	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  93-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and post-
traumatic stress disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of trauma to the gastrocnemius muscle of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
March 3 to July 3, 1967, and from April 4 to April 21, 1986, 
as well as additional unverified service in the United States 
Army Reserve, and the United States Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1992, March 1993, and September 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in San Juan, Puerto Rico.  

This case was previously before the Board in March 1995, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for an acquired 
psychiatric disorder (including major depression and post-
traumatic stress disorder), a low back disorder, and a right 
leg disorder will be the subjects of the REMAND portion of 
this decision.  


FINDING OF FACT

The veteran's service-connected residuals of trauma to the 
gastrocnemius muscle of the left leg are currently productive 
of no more than moderate disability.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the service-
connected residuals of trauma to the gastrocnemius muscle of 
the left leg is not warranted.  38 U.S.C.A. §§ 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, Code 5311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service clinical records reveal that, on April 6, 1986, 
during a period of active duty for training, the veteran 
suffered a fall, during the course of which he injured his 
left calf.

During the course of VA outpatient treatment in mid-January 
1992, the veteran complained of "on and off" aching in his 
left calf.  On physical examination, there was some 
discomfort on palpation of the veteran's left calf, though 
with no distal leg edema.  The pertinent diagnosis was 
chronic left calf myositis, improved.

In correspondence of late September 1992, the veteran's 
private physician wrote that, at present, the veteran 
complained of pain in his left calf and leg, as well as some 
left leg weakness.  On physical examination, there was 
tenderness in the area of the left gastrocnemius and soleus 
muscles, as well as some weakness of the left quadriceps 
muscle.  There was some limitation of motion of the veteran's 
left ankle, with "dorsiflexion lacking 15 degrees for full 
motion."  At the time of evaluation, the veteran's left 
quadriceps exhibited atrophy of two centimeters.  
Functionally, the veteran was unable to squat, and could not 
stand or walk on his left toes.  

In January 1993, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a fall in Panama in 1986, during the course of 
which he sustained injury to his left leg.  According to the 
veteran, he had experienced "leg problems" since that time.  
Currently, the veteran's complaints included pain in his left 
leg when standing or walking, as well as an inability to 
perform strenuous exercise.  

On physical examination, the veteran stood erect, with a left 
limp gait.  There was some mild atrophy of the veteran's left 
thigh muscle, though with no evidence of any weakness or 
limitation of joint motion.  Further examination revealed 
pain to pressure over a 3-centimeter area of the left calf, 
with some evidence of loss of gastrocnemius muscle fiber.  
There was evidence of weakness, but no limitation of motion.  
The pertinent diagnosis was residuals of gastrocnemius muscle 
fiber lesion.

On subsequent VA orthopedic examination in December 1995, the 
veteran complained of pain in his left calf with radiation to 
his left thigh and lower back, as well as into the plantar 
aspect of his left foot.  In addition, the veteran complained 
of numbness in his left leg.  According to the veteran, he 
"studied and worked" as an education counselor.  However, due 
to his "back and leg condition," and the need to lift 
equipment during the course of his employment, he had 
reportedly been absent for approximately 2 1/2 months during 
the previous year.  

On physical examination, there was no evidence of any tissue 
loss, or of muscle penetration, scars, or adhesions.  Further 
examination revealed some damage to the tendon of the left 
gastrocnemius muscle, which was tender to palpation.  Range 
of motion measurements of the veteran's left ankle showed 
dorsiflexion to zero degrees, with plantar flexion to 
35 degrees.  During the course of the evaluation, the veteran 
was asked to rise on his heels and toes, but due to severe 
pain in his left ankle, he could not perform this action.  
Muscle strength and range of motion measurements of the left 
ankle were not completely accurate due to the fact that, upon 
active and passive dorsiflexion of the left ankle, the 
veteran experienced "a lot of pain" in his left ankle, and, 
as a result, resisted the motion.  Noted at the time of 
examination was that the veteran experienced severe 
tenderness to palpation of his left calf, with accompanying 
muscle spasms.  The pertinent diagnosis was residuals of 
trauma to the left leg gastrocnemius muscle, with strain and 
myositis.  In the opinion of the examiner, the only 
examination findings corresponding to the veteran's service-
connected left leg disability were severe muscle spasms and 
tenderness of the left gastrocnemius muscle on palpation.  
The remainder of the veteran's disability was felt to be due 
to a herniated nucleus pulposus with accompanying L4-S1 left 
lumbar radiculopathy, unrelated to the veteran's service-
connected left leg disability.  

During the course of an RO hearing in November 1996, the 
veteran and his spouse testified that, as a result of the 
veteran's service-connected left lower extremity disability, 
he experienced pain such that he found it necessary at times 
to use a cane.  The veteran additionally testified that he 
was currently employed with the Department of Housing, which 
had "nothing to do with counseling."  (See Transcript, pp. 5-
8).  

In November 1999, an additional VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  During the course of the evaluation, the veteran 
stated that, following his accident in service, he developed 
swelling and redness in his left calf, for which he was 
hospitalized.  Currently, the veteran's complaints consisted 
of pain in his left calf, with radiation to the left medial 
aspect of the thigh and plantar left foot.  

On physical examination, there was no evidence of any wounds 
or scars in the area of the left gastrocnemius muscle.  Nor 
was there any evidence of tissue loss.  No adhesions were 
present, nor was there any visible tendon damage.  Further 
evaluation revealed some tenderness to palpation diffusely in 
the area of the left gastrocnemius muscle, though with no 
discoloration or swelling.  At the time of evaluation, there 
was no evidence of bone, joint, or nerve damage.  Manual 
muscle strength of the gastrocnemius and tibialis posterior 
muscles was 4\5.  It was, however, noted that the veteran did 
not give full cooperation due to complaints of pain in the 
gastrocnemius area.  There was no evidence of any muscle 
herniation, and no loss of muscle function.  The veteran was 
able to plantar flex, and to invert and evert his left ankle, 
as well as to bend his knee.  Manual muscle testing was 4\5, 
though with a complaint of pain on all movement.  At the time 
of evaluation, the veteran was asked to walk on his toes, but 
refused, saying he "could not do that."  Range of motion 
measurements of the veteran's left ankle showed dorsiflexion 
to 10 degrees, with plantar flexion to 40 degrees.  Tests of 
straight leg raising were negative, and deep tendon reflexes 
were +2.  Patellar and Achilles tendon reflexes were likewise 
+2 bilaterally.  The pertinent diagnosis noted was 
gastrocnemius muscle strain and myositis.  

Analysis

The veteran in this case seeks an increased evaluation for 
the residuals of trauma to the gastrocnemius muscle of his 
left leg.  In pertinent part, it is argued that current 
manifestations of that disability are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 10 percent disability 
evaluation currently assigned.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1999 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board observes that, effective July 3, 1997, the 
schedular criteria for the evaluation of service-connected 
muscle injuries underwent revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for the service-connected residuals of 
injury to the left gastrocnemius muscle be evaluated under 
the pertinent regulations effective both before and after the 
July 3, 1997, changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  However, in the case at hand, the 
disability in question does not fall within those sections of 
the rating schedule which underwent substantive change.  The 
injury to the gastrocnemius muscle of the veteran's left calf 
is rated under the criteria set forth at 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  This code provides criteria for rating 
Muscle Group XI (posterior and lateral crural muscles, and 
muscles of the calf, including the gastrocnemius).  Under 
this code a 10 percent rating is warranted for moderate 
injury to the gastrocnemius muscle; a moderately severe 
disability is rated 20 percent disabling; and a severe 
disability is rated 30 percent disabling.  The changes to the 
schedular criteria for rating muscles injuries, effective 
July 3, 1997, do not affect the rating to be assigned for the 
injury to the veteran's gastronomes muscle.

The rating assigned for the muscle injury contemplates injury 
to the bones, nerves, and muscle substance which affect the 
physical function.  The ratings assigned for the muscle 
impairment also include any scarring and sensory change 
associated with the scar, unless the scar affects a different 
physical function or is disfiguring.  38 C.F.R. §§ 4.14, 
4.50.  In this case, there is no scarring.

VA orthopedic examination in December 1995 revealed that 
there was some evidence of damage to the tendon of the left 
gastrocnemius muscle, accompanied by tenderness to palpation.  
No tissue loss was in evidence, nor was there any evidence of 
muscle penetration or adhesions.  In the opinion of the 
examiner, the only findings corresponding to the veteran's 
service-connected left leg disability were severe muscle 
spasms, and some tenderness to palpation of the left 
gastrocnemius muscle.  

The Board notes that, on more recent VA orthopedic 
examination in late November 1999 (which examination involved 
a complete review of the veteran's claims file), there was no 
evidence of tissue loss of the veteran's left gastrocnemius 
muscle.  While at the time of examination, there was once 
again noted some tenderness to palpation in the area of the 
left gastrocnemius muscle, further evaluation revealed no 
discoloration or swelling, and no evidence of adhesions.  
Manual muscle strength of the gastrocnemius and tibialis 
posterior muscles was 4\5, with no evidence of muscle 
herniation or loss of muscle function.

It is the intent of the Schedule for Rating Disabilities 
(Part 4) to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2000).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2000).  In 
the present case, the 10 percent evaluation currently in 
effect contemplates the presence of moderate limitation of 
function of the gastrocnemius muscle of the veteran's left 
calf.  In order to warrant an increased, which is to say, a 
20 percent evaluation, there would, of necessity, need to be 
demonstrated the presence of moderately severe disability of 
that muscle.  38 C.F.R. Part 4, Code 5311 (2000).  However, 
as is clear from the above, the veteran currently experiences 
no more than moderate limitation of function of the 
gastrocnemius muscle of his left leg.  In point of fact, as 
of the time of the aforementioned VA orthopedic examination 
in November 1999, there was no evidence of muscle herniation, 
or of any loss of muscle function in the veteran's left lower 
extremity.  The evidence does not indicate the presence of 
neurological deficits associated with this disorder that 
cause some other functional impairment not considered in the 
10 percent evaluation assigned under Diagnostic Code 5311.  
Under such circumstances, the Board is of the opinion that 
the 10 percent evaluation currently in effect for the 
veteran's service-connected residuals of trauma to the 
gastrocnemius muscle of his left leg is appropriate, and that 
an increased evaluation is not warranted.  The Board 
recognizes that the veteran complains of pain of the left 
lower extremity, but the evidence does not associate any 
functional limitation of the left lower extremity to the 
residuals for the gastrocnemius muscle of the left calf to 
warrant a rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  Additionally, the subjective pain was considered 
in the assignment of the 10 percent rating for muscle 
impairment.  38 C.F.R. § 4.54.

In reaching this determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000), regarding the veteran's potential entitlement to an 
extraschedular evaluation for the service-connected residuals 
of injury to his left gastrocnemius muscle.  While it would 
appear, based on the evidence of record, that the veteran 
does, in fact, experience some restriction in his daily 
activities as a result of that disability, the overwhelming 
weight of the evidence is to the effect that the veteran's 
service-connected residuals of trauma to the left 
gastrocnemius muscle are not currently productive of the 
marked interference with employment or frequent periods of 
hospitalization requisite to the assignment of an 
extraschedular evaluation.  Accordingly, entitlement to such 
a benefit is not demonstrated.


ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of trauma to the gastrocnemius muscle of 
the left leg is denied.



REMAND
`
In addition to the above, the veteran in this case seeks 
entitlement to service connection for an acquired psychiatric 
disorder (including major depression and post-traumatic 
stress disorder), as well as a low back disorder, and a 
disability of the right leg.  In pertinent part, it is argued 
that the veteran's current psychiatric problems, as well as 
his low back and right leg disabilities, are the result of 
that same incident in service which resulted in injury to his 
left gastrocnemius muscle, or, in the alternative, 
proximately due to or the result of that disability.  

In that regard, the Board notes that, while the veteran had 
two verified periods of active duty for training, in 1967 and 
1986, pertinent evidence of record is to the effect that the 
veteran had additional, rather extensive service in the 
United States Army Reserve and the United States Army 
National Guard, which is at present unverified.  Verification 
of such service is arguably vital to the veteran's current 
claims for service connection, and necessitates the 
undertaking of additional development in that area.

The Board further notes that, while at present, the veteran 
has received a number of varying psychiatric diagnoses, 
including major depression, a depressive disorder, and a 
panic disorder, it is at present unclear whether the veteran 
suffers from a post-traumatic stress disorder, or another 
psychiatric disability which is in some way the result of an 
incident of service, or the veteran's service-connected left 
gastrocnemius muscle disability.  

Regarding the veteran's claim for service connection for a 
low back disorder, the Board notes that, in June 1967, while 
in service, the veteran received treatment for what was 
described at that time as "minimal" muscle spasm of the lower 
back.  While at present, the veteran suffers from what has 
variously been described as lumbar osteoarthritis and/or a 
herniated nucleus pulposus, it is unclear whether such 
disability or disabilities are in any way related to the 
veteran's low back problems in service.  While on VA 
orthopedic examination in December 1995, the examiner clearly 
stated that the veteran's back problems were not related to 
his service-connected left leg disabilities, no opinion was 
offered as to whether such back problems were in any way 
related to the veteran's in-service low back spasm.  

Finally, turning to the issue of service connection for a 
chronic right leg disability, it is at present unclear 
whether the veteran currently suffers from chronic right 
lower extremity symptomatology, and, if so, whether such 
disability is in any way related to the inservice incidents 
during which he injured his left lower extremity.

The Board notes that, during the pendency of this appeal, 
there has been a significant change in the law governing the 
veteran's potential entitlement to benefits.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans' Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans' Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096,___(2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans' Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096,___(2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons, and for those noted above, a 
remand is required.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should contact the appropriate 
service department and/or record storage 
facility in an attempt to verify all of 
the veteran's periods of active and 
inactive duty for training.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 1999, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

3.  The veteran should then be afforded 
additional psychiatric and orthopedic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed psychiatric, low back, and 
right leg disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file and 
a separate copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to conduction and 
completion of the examinations.  
Following completion of the psychiatric 
examination, the examining psychiatrist 
should specifically comment as to whether 
the veteran currently suffers from a 
chronic psychiatric disability (including 
major depression and/or a post-traumatic 
stress disorder, and, if so, whether such 
disability is as likely as not the result 
of some incident or incidents of the 
veteran's periods of active military 
service, or, in the alternative, his 
service-connected residuals of trauma to 
the left gastrocnemius muscle.  In 
rendering this opinion, the examining 
psychiatrist should, additionally, 
comment as to whether any chronic 
psychiatric disability present is in any 
way aggravated by the veteran's service-
connected left lower extremity 
disability.  

Following completion of the orthopedic 
examination, the examining physician 
should specifically comment as to whether 
the veteran currently suffers from 
chronic low back and/or right leg 
disabilities, and, if so, whether such 
disabilities are as likely as not the 
result of some incident or incidents of 
the veteran's periods of active military 
service.  When rendering this opinion, it 
is additionally requested that the 
examiner specifically comment as to 
whether any chronic low back disability 
present is proximately due to, the result 
of, or aggravated by the veteran's 
service-connected left lower extremity 
disability.  All such information, and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  
Moreover, any opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file, in order to ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, 00-87 (Nov. 
17, 2000), 00-92 (Dec. 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

